Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed 1/26/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/09/2021; 2/09/2021; 2/10/2021; and 2/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piry et al. (US 10,394,716), herein referred to as Piry ‘716.
Referring to claim 1, Piry ‘716 teaches a system (see Abstract; see Fig. 1, data processing apparatus 2), comprising: 
a first cache (see Fig. 1, memory system including instruction cache 8, data cache 16); 

a logic circuit configured to determine whether a data item identified by a memory address is stored in the first cache (see Fig. 2, wherein tag RAM 50 includes tag entry 52, valid flag 60, dirty flag 65 which can be set to indicate that the contents of the cache line 75 are more up to date than the corresponding data in the memory, and additional field 70; see Col. 12, lines 1-52, wherein for each cache line 75 within the data RAM 80 of the cache, a corresponding tag RAM entry 52 is provided within the tag RAM 50 of the cache, and the tag portion 55 is a portion of the address that is compared with the address of a lookup request in order to determine whether there is a hit in that entry) based on: 
whether a tag extracted from the memory address matches with a tag stored in the first cache (see Col. 12, lines 1-52, wherein for each cache line 75 within the data RAM 80 of the cache, a corresponding tag RAM entry 52 is provided within the tag RAM 50 of the cache, and the tag portion 55 is a portion of the address that is compared with the address of a lookup request in order to determine whether there is a hit in that entry), and 
whether an execution type of an instruction using the memory address matches with the execution type identified by the first register (see Abstract, wherein cache control circuitry detects allocation resolution events and determine based on the type of the allocation resolution .

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2-9, Examiner finds the clarification that the instruction being claimed in independent claim 1 is a second instruction, wherein the content stored in the first cache is loaded in response to executing a first instruction to be what is different from independent claim 1 and other independent claims which are indicated as allowable subject matter below, which is different from the other prior arts which deal with caching of instructions and adding tags to instructions.


Claims 10-20 are indicated as allowable subject matter.  

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art teaches cache systems and methods comprising of at least two different caches or a cache hierarchy of multiple caches and systems and methods for implementing speculative execution instructions and implementing tags / extended tags in cache systems, however, the prior art does not fairly teach or suggest, individually or in combination, a cache system and method with a cache / cache set implemented with a register that identifies an execution type of associated content stored in the cache, wherein a determination of whether a data item identified by a memory address is stored in cache is done based specifically on a tag extracted from the memory address matches with a tag stored in the cache and whether an execution type of an instruction using the memory address matches the execution type identified by the register as claimed.  More specifically, Examiner finds that the determination whether the data item identified by the memory address of a second instruction is stored in the first cache, whether the tag extracted from the memory address matches with a tag stored in the first cache, and whether the type of execution of the second instruction matches the type of execution of the first instruction identified by the first register to be different from other prior art systems that handle caching of data and comparing tags of instructions.  The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conway et al. (US 2002/0174301) teaches a cache memory system wherein the cache is logically partitioned into shared memory and assigned address space identifier comprising a tag extension and index extension bit, the shared cache extending upon multiple domains, and can comprising of multiple caches.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183